Plaintiff filed a bill for divorce charging defendant with extreme cruelty and desertion. She filed an answer denying the material allegations of the bill. After hearing in open court a decree was entered dismissing the bill of complaint. Plaintiff has appealed. We have carefully reviewed the record, but, because it would be of no service, the facts therein appearing will not be detailed. In disposing of this case the trial judge said:
"Now, in my judgment it is very conclusively established by the proofs that the plaintiff for a period of years * * * had utterly failed in performing the obligations resting upon him. Throughout that period of twelve years he subjected his wife and his family to indignities (and) to various forms of cruelty. It finally came to such a pass that the *Page 413 
defendant, under the evidence, was so broken in spirit if not in health, by this long continued and persistent course of cruelty, that she felt obliged to separate herself, * * * from her husband. * * * The statements I have just made are so irrefutable that, if I may be pardoned for invoking the language of the street, it seems to me nothing short of a colossal nerve on the part of this plaintiff to have instituted this suit. The bill of complaint is dismissed."
From our review of the record we find the conclusion of the circuit judge justified. The decree of the lower court is affirmed, with costs to appellee.
WIEST, C.J., and BUTZEL, CLARK, McDONALD, POTTER, SHARPE, and FEAD, JJ., concurred.